 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement is entered into and is effective as of this 1st
day of May (the “Effective Date”), 2006 between SFX Entertainment, Inc. d/b/a
Live Nation (the “Company”) and Charles Walker (the “Employee”).
     WHEREAS, the Company and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. TERM OF EMPLOYMENT.
     The Employee’s term of employment starts on the Effective Date of this
Agreement and ends on the close of business on May 1, 2008 (the “Employment
Period” or “Term of Employment”).
2. TITLE AND DUTIES.
     (a) Duties. The Employee’s title is President, North America Music. The
Employee will perform job duties that are usual and customary for this position,
and will perform additional services and duties that the Company may from time
to time designate that are consistent with the usual and customary duties of
this position. The Employee will report to the President and CEO currently
Michael Rapino. Employee’s service shall be rendered at Company’s office located
in Los Angeles, California and Employee shall not be required to render services
elsewhere without his prior written consent. The Employee will devote his full
working time and efforts to the business and affairs of Company.
     (b) Exclusive Services. During employment with the Company, Employee shall
not be employed elsewhere or engage in any competitive activity and, except as
set forth in the preceding clause (a) of this Section 2, shall not render any
services to any other person or business, or acquire any interest of any type in
any other business which is in competition with Company, provided, however, that
the foregoing shall not be deemed to prohibit Employee from acquiring, solely as
an investment, (i) up to 10% of any securities of a partnership, trust,
corporation or other entity so long as Employee remains a passive investor in
such entity and such entity is not, directly or indirectly, in competition with
Company or (ii) up to 5.0% of the outstanding equity interests of any publicly
held company.
3. COMPENSATION AND BENEFITS
     (a) Base Salary. The Company will pay the Employee an annual base salary of
$450,000.00. The Employee shall receive annual raises in the amount of not less
than 4% to be effective on each anniversary date of this Agreement. All payments
of base salary will be made in installments according to the Company’s regular
payroll practice, prorated monthly or weekly where appropriate, and subject to
any increases that are determined to be appropriate by the Board or its
Compensation Committee.

1



--------------------------------------------------------------------------------



 



     (b) Performance Bonus. Employee will be eligible to receive a performance
bonus as set forth in the Performance Bonus Calculation attached as “Exhibit A”
to this Employment Agreement. Employee’s Target Bonus is $200,000.00. The
Company reserves the right to modify the Performance Bonus Plan due to business
circumstances such as business acquisition, business sale, accounting or
non-operational circumstances.
     (c) Employment Benefit Plans. The Employee will be entitled to participate
in all pension, profit sharing, and other retirement plans, all incentive
compensation plans, and all group health, hospitalization and disability or
other insurance plans, paid vacation, sick leave and other employee welfare
benefit plans in which other similarly situated employees of the Company may
participate as stated in the employee guide.
     (d) Vacation. Employee shall be eligible for a minimum of twenty (20) paid
vacation days annually, to be awarded and taken in accordance with Company
policy, as amended from time to time.
     (e) Expenses. The Company will pay or reimburse the Employee for all normal
and reasonable travel and entertainment expenses incurred by the Employee in
connection with the Employee’s responsibilities to the Company upon submission
of proper vouchers in accordance with the Company’s expense reimbursement
policy. For business related travel, Employee is eligible for Business Class air
travel. The Company will provide the Employee with access to a credit card,
subject to the approval of the credit card company and based on the Employee’s
credit history, and which should only be used for business purposes. Payment is
the responsibility of the Employee. Company, at its’ expense, will provide
Employee with DSL connection and an office phone line at his residence.
     (f) Stock Options. Any future stock option grants will be granted based
upon the performance of the Employee, which will be assessed in the sole
discretion of the Company and the Compensation Committee of the Board. All
option grants shall be made under the terms and conditions set forth in the
applicable stock option plan under which they are issued. The Company reserves
the right to modify any future Company stock option plan with respect to the
change of control or any other provision of said plan. The Company’s obligations
under this agreement to the Employee in the area of stock options are
conditioned upon and subject to the Company’s decision, in its sole discretion,
to: 1) alter, suspend or discontinue its stock option grant program; or 2)
replace the program with an alternative form or method of compensation.
4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION.
     During the course of the Employee’s employment with the Company, the
Company will provide the Employee with access to certain confidential
information, trade secrets, and other matters which are of a confidential or
proprietary nature, including but not limited to the Company’s venue, booking
and operations information, artist and venue contracts, , production and cost
data, compensation and fee information, strategic business plans, budgets,
financial statements, and other information the Company treats as confidential
or proprietary (collectively the “Confidential Information”). The Company
provides on an ongoing basis such Confidential Information as the Company deems
necessary or desirable to aid the Employee in the performance of his duties. The
Employee understands and acknowledges that such Confidential Information is
confidential and proprietary, and agrees not to disclose such Confidential
Information to anyone outside the Company except to the extent that (i) the
Employee deems

2



--------------------------------------------------------------------------------



 



such disclosure or use reasonably necessary or appropriate in connection with
performing his duties on behalf of the Company; (ii) the Employee is required by
order of a court of competent jurisdiction (by subpoena or similar process) or
by government authority to disclose or discuss any Confidential Information,
provided that in such case, the Employee shall promptly inform the Company of
such event, shall cooperate with the Company in attempting to obtain a
protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order or other government authority; or (iii) such Confidential
Information becomes generally known to and available for use in the industries
in which the Company does business, other than as a result of any action or
inaction by the Employee. In addition to the foregoing, Employee shall have the
right to disclose Confidential Information to his attorneys or accountants in
the course of their representation of Employee. The Employee further agrees that
he will not during employment and/or at any time thereafter use such
Confidential Information in competing, directly or indirectly, with the Company.
At such time as the Employee shall cease to be employed by the Company, he will
immediately turn over to the Company all Confidential Information, including
papers, documents, writings, electronically stored information, other property,
and all copies of them, provided to or created by him during the course of his
employment with the Company. This nondisclosure covenant is binding on the
Employee, as well as his heirs, successors, and legal representatives, and will
survive the termination of this Agreement for any reason.
5. NONHIRE OF COMPANY EMPLOYEES.
     To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the term of the Employee’s employment with the
Company and for a period of 12 months thereafter, regardless of the reason for
termination of employment, the Employee will not, directly or indirectly,
(i) hire any then current employee of the Company (other than Employee’s
Assistant), or any subsidiary or affiliate of the Company; (ii) solicit or
encourage any such employee to terminate their employment with the Company, or
any subsidiary or affiliate of the Company; or (iii) solicit or encourage any
such employee to accept employment with any business, operation, corporation,
partnership, association, agency, or other person or entity with which the
Employee may be associated.
6. NON-COMPETITION DURING TERM.
     To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the Employee’s employment with the Company the
Employee will not, directly or indirectly, as an owner, director, principal,
agent, officer, employee, partner, consultant, servant, or otherwise, carry on,
operate, manage, control, or become involved in any manner with any business,
operation, corporation, partnership, association, agency, or other person or
entity which is in the same business as the Company in any location in which the
Company, or any subsidiary or affiliate of the Company, operates or has plans or
has projected to operate during the Employee’s employment with the Company,
including any area within a 50-mile radius of any such location. The foregoing
shall not prohibit the Employee from owning up to 5.0% of the outstanding stock
of any publicly held company.

3



--------------------------------------------------------------------------------



 



     The Company and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information.
7. TERMINATION.
     The Employee’s employment with the Company may be terminated under the
following circumstances:
     (a) Death. The Employee’s employment with the Company shall terminate upon
his death.
     (b) Disability. Subject to the requirements of the Americans with
Disabilities Act and any other applicable laws, the Company may terminate the
Employee’s employment with the Company if, as a result of the Employee’s
incapacity due to physical or mental illness, the Employee is unable to perform
his duties under this Agreement on a full-time basis for more than 90 days in
any 12 month period, as determined by the Company.
     (c) Termination By The Company. The Company may terminate this Employment
Agreement with or without Cause. A termination for Cause must be for one or more
of the following reasons: (i) conduct by the Employee constituting a material
act of willful misconduct in connection with the performance of his duties,
including, without limitation, violation of the Company’s policy on sexual
harassment, misappropriation of funds or property of the Company or any of its
affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) continued, willful and deliberate
non-performance by the Employee of his duties hereunder (other than by reason of
the Employee’s physical or mental illness, incapacity or disability) where such
non-performance has continued for more than 10 business days following written
notice of such non-performance; (iii) the Employee’s refusal or failure to
follow lawful directives consistent with Employee’s title and position hereunder
and with Company’s otherwise applicable policies, where such refusal or failure
has continued for more than 30 days following written notice of such refusal or
failure; (iv) a criminal conviction of the Employee, a plea of nolo contendere
by the Employee to a felony; (v) a material breach by the Employee of any of the
provisions of this Agreement or (vi) a violation by the Employee of the
Company’s employment policies. If Company elects to terminate for Cause under
c(v) or c(vi) Employee shall have five (5) days after the written notice within
which to cure, except where such cause, by its nature, is not curable or the
termination is based upon a recurrence of an act previously cured by Employee.
     (d) Termination By The Employee For Good Reason. Employee may terminate
this Agreement at any time for “Good Reason,” which is defined as one of the
following: (i) a failure of the Company to comply with a material term of this
Agreement after written notice by the Employee specifying the alleged failure;
or (ii) a change in Employee’s position, duties, responsibilities, or authority
without an offer of additional reasonable compensation as determined by Company
in light of compensation levels for similarly situated employees; or (iii) a
reduction in Employee’s title, duties, responsibilities or authority. If
Employee elects to terminate this Agreement for “Good Reason” as described above
in this paragraph, the Company shall have five (5) days after the written notice
within which to cure. If Company fails to cure within the applicable period,
Employee’s termination for good reason shall become effective at the end of the
5th day of such cure period.

4



--------------------------------------------------------------------------------



 



     (e) Termination by the Employee Without Cause. The Employee may terminate
this Agreement without Cause by providing Company with 12 months advance written
notice of his intent to terminate the employment relationship. If Employee
terminates under this section, the Company may determine an earlier termination
date on which employment will end. The Company shall not be required to continue
employment during the notice period.
8. COMPENSATION UPON TERMINATION.
     (a) Death. If the Employee’s employment with the Company terminates by
reason of his death, the Company shall, within the time period as required under
the laws of the State of California, pay in a lump sum amount to such person as
the Employee shall designate in a notice filed with the Company or, if no such
person is designated, to the Employee’s estate, the Employee’s accrued and
unpaid base salary and prorated bonus, if any (See Exhibit A), unreimbursed
expenses, and any payments to which the Employee’s spouse, beneficiaries, or
estate may be entitled under any applicable employee benefit plan (according to
the terms of such plans and policies).
     (b) Disability. If the Employee’s employment with the Company terminates by
reason of his disability, the Company shall, within the time period as required
under the laws of the State of California, pay in a lump sum amount to the
Employee his accrued and unpaid base salary and prorated bonus, if any (See
Exhibit A), unreimbursed expenses, and any payments to which he may be entitled
under any applicable employee benefit plan (according to the terms of such plans
and policies).
     (c) Termination By The Company For Cause or Termination by Employee Without
Cause. If this Agreement is terminated by the Company for Cause, or terminated
by the Employee Without Cause, the Company will, within the time period as
required under the laws of the State of California, pay in a lump sum amount to
the Employee his accrued and unpaid base salary, unreimbursed expenses, and any
payments to which he may be entitled under any applicable employee benefit plan
(according to the terms of such plans and policies).
(d) Termination With Severance
(1) Termination By The Company Without Cause or Termination by Employee for Good
Reason.
     (A) If the Employee’s employment with the Company is terminated by the
Company Without Cause, the Company will, within the time period as required
under the laws of the State of California, pay in a lump sum amount to the
Employee his accrued and unpaid base salary, prorated bonus, if any (See
Exhibit A), unreimbursed expenses; any payments to which he may be entitled
under any applicable employee benefit plan (according to the terms of such plans
and policies), and in addition, any stock options granted to Employee pursuant
to Section 3(f) during the term of this Agreement shall vest at a rate of 20%
per year up to the date of termination.
     (B) If the Employee’s employment with the Company is terminated by the
Employee for Good Reason, the Company will, within the time period as required
under the laws of the State of California, pay in a lump sum amount to the
Employee his

5



--------------------------------------------------------------------------------



 



accrued and unpaid base salary, prorated bonus, if any (See Exhibit A),
unreimbursed expenses; and any payments to which he may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies).
(C) Additionally, Employee may select either option (C)(i) or (C)(ii) below:
(i) If the Employee signs a general release of claims in a form and manner
satisfactory to the Company, the Company will, within 5 business days, pay to
the Employee a lump sum amount equal to six (6) months of the Employee’s annual
base salary, less applicable federal and state withholding and all other
ordinary payroll deductions. Notwithstanding the foregoing, if Employee
terminates his employment for Good Reason, then the foregoing lump sum shall be
an amount equal to six (6) months of the Employee’s annual base salary, less
applicable federal and state withholding and all other ordinary payroll
deductions.
OR
(ii) Employee may elect to become a part-time consultant to Company in exchange
for severance pay and agrees to: (1) serve as an exclusive part-time consultant
for the six (6) months after the date of termination (“Consulting Period”);
(2) agrees not to compete with Employer, directly or indirectly, during the
Consulting Period in accordance with Section 2(b) and Section 6; and (3) agrees
to and signs a general release of claims in a form and manner satisfactory to
the Company. Company will pay to Employee:
     a.) a lump sum amount equal to six (6) months of the Employee’s annual base
salary, less applicable federal and state withholding and all other ordinary
payroll deductions (“Severance Payment”); and,
     b.) an amount equal to six (6) months base salary, payable in periodic
payments in accordance with ordinary payroll practices and deductions during the
Consulting Period (“Consulting Payments”).
     (D) In addition to the payments set forth in subparagraphs (d)(1)(A)
through (C) above, Company shall pay to Employee, on a gross-up basis for taxes,
the amount Employee is required to pay for continuing health insurance coverage
through the earlier of the date twelve (12) months after the date of termination
and the date on which Employee becomes covered under the health insurance plan
of a subsequent employer.
          (2) Pro Rata Bonus. If the Company terminates employment without cause
or if Employee terminates employment for Good Reason, Employee shall be eligible
for a pro-rata bonus as follows: If Employee’s termination date is on or between
January 1 and May 31, then Employee shall receive an amount equal to the
prorated portion of the bonus earned in the previous year. If Employee’s
termination date is on or after June 1, he will receive payment of the prorated
portion of the bonus for the year in which is he is terminated, to be payable by
March 31 of the following year.
          (3) Intentionally deleted.

6



--------------------------------------------------------------------------------



 



     (e) Effect Of Compliance With Compensation Upon Termination Provisions.
Upon complying with Subparagraphs 8(a) through 8(d) above, as applicable, the
Company will have no further obligations to the Employee except as otherwise
expressly provided under this Agreement, provided that such compliance will not
adversely affect or alter the Employee’s rights under any employee benefit plan
of the Company in which the Employee has a vested interest, unless, otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto.
9. PARTIES BENEFITED; ASSIGNMENTS.
     This Agreement shall be binding upon the Employee, his heirs and his
personal representative or representatives, and upon the Company and its
respective successors and assigns. Neither this Agreement nor any rights or
obligations hereunder may be assigned by the Employee, other than by will or by
the laws of descent and distribution.
10. GOVERNING LAW.
     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to any choice of
law or conflict provisions or rule (whether of the State of California any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California and the Employee and Company each hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in Los Angeles County, in the State of California for any lawsuit
arising from or relating to this Agreement.
11. DEFINITION OF COMPANY.
     As used in this Agreement, the term “Company” shall include SFX
Entertainment, Inc., and any entity succeeding to all or substantially all of
the business unit for which Employee renders services.
12. LITIGATION AND REGULATORY COOPERATION.
     During and after the Employee’s employment, the Employee shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while the Employee was employed by the Company; provided, however, that such
cooperation shall not materially and adversely affect the Employee or expose the
Employee to an increased probability of civil or criminal litigation. The
Employee’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. During and after the Employee’s employment, the Employee also
shall cooperate fully with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Employee was employed by the Company. The Company will pay the Employee on
an hourly basis (to be derived from his base salary) for requested litigation
and regulatory cooperation that occurs after his termination of employment, and
reimburse the Employee for all costs and expenses incurred in connection with

7



--------------------------------------------------------------------------------



 



his performance under this paragraph, including, but not limited to, reasonable
attorneys’ fees and costs.
13. INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES.
     The Company shall indemnify the Employee to the fullest extent permitted by
law, in effect at the time of the subject act or omission, and shall advance to
the Employee reasonable attorneys’ fees and expenses as such fees and expenses
are incurred (subject to an undertaking from the Employee to repay such advances
if it shall be finally determined by a judicial decision which is not subject to
further appeal that the Employee was not entitled to the reimbursement of such
fees and expenses), and the Employee will be entitled to the protection of any
insurance policies that the Company may elect to maintain generally for the
benefit of its directors and officers against all costs, charges and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its subsidiaries, or his
serving or having served any other enterprise as a director, officer or employee
at the request of the Company (other than any dispute, claim or controversy
arising under or relating to this Agreement). The Company covenants to maintain
during the Employee’s employment for the benefit of the Employee (in his
capacity as an officer and director of the Company) Directors and Officers
Insurance providing benefits to the Employee no less favorable, taken as a
whole, than the benefits provided to the other similarly situated employees of
the Company by the Directors and Officers Insurance maintained by the Company on
the date hereof; provided, however, that the Board may elect to terminate
Directors and Officers Insurance for all officers and directors, including the
Employee, if the Board determines in good faith that such insurance is not
available or is available only at unreasonable expense.
14. ARBITRATION.
     The parties agree that any dispute, controversy or claim, whether based on
contract, tort, statute, discrimination, retaliation, or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to the alleged
breach of this Agreement, or arising out of or relating to Employee’s employment
or termination of employment, shall, upon timely written request of either party
be submitted to and resolved by binding arbitration. The arbitration shall be
conducted in Los Angeles, California. The arbitration shall proceed in
accordance with the National Rules for Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) in effect at the time the claim or
dispute arose, unless other rules are agreed upon by the parties. Unless
otherwise agreed to by the parties in writing, the arbitration shall be
conducted by one arbitrator who is a member of the AAA and who is selected
pursuant to the methods set out in the National Rules for Resolution of
Employment Disputes of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement, to
enforce an arbitration award, and to vacate an arbitration award. However, in
actions seeking to vacate an award, the standard of review to be applied by said
court to the arbitrator’s findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury. The Company will pay the actual costs of arbitration
excluding attorney’s fees. Each party will pay its own attorneys fees and other
costs incurred by their respective attorneys.
15. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE.

8



--------------------------------------------------------------------------------



 



     The Employee represents and warrants to the Company that he is under no
contractual or other restriction which is inconsistent with the execution of
this Agreement, the performance of his duties hereunder or the other rights of
Company hereunder.
16. MISCELLANEOUS.
     This Agreement contains the entire agreement of the parties relating to the
subject matter hereof. This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof. No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto. The failure of a party
to require performance of any provision of this Agreement shall in no manner
affect the right of such party at a later time to enforce any provision of this
Agreement. A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall, for any reason and to
any extent, be held invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining provisions hereof or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The headings in this
Agreement are inserted for convenience of reference only and shall not be a part
of or control or affect the meaning of any provision hereof.
     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the date first written above.

     
 
  EMPLOYEE:
 
   
DATE: May 1, 2006
  /s/ CHARLES WALKER
 
   
 
  CHARLES WALKER
 
   
 
  SFX ENTERTAINMENT, INC.,
 
  d/b/a LIVE NATION

         
DATE: May 1, 2006
  BY:   /s/ MICHAEL RAPINO
 
            NAME: Michael Rapino       TITLE: Chief Executive Officer

9



--------------------------------------------------------------------------------



 



Charles Walker — Performance Bonus Calculation
Page i of iv
EXHIBIT A
PERFORMANCE BONUS CALCULATION
     Employee will be eligible for an annual Performance Bonus (“Performance
Bonus”). The Performance Bonus is based upon year-over-year combined EBITDA
growth in 1% increments for NA Music Live, (including Motorsports) and NA Venues
(together referred to as the “Applicable Division”). The calculation of the
Performance Bonus is set forth below.
1. Annual Performance Bonus — Positive Growth in Prior Year:
     (a) If the Applicable Division experienced a year-over-year increase in
EBITDA in the year preceding the calendar year to which the Performance Bonus
relates, then the amount of the Performance Bonus attributable to the Applicable
Division will be determined utilizing the schedule set forth in Section 1(b).
     (b) The Performance Bonus attributable to the Applicable Division to which
this Section 1(b) applies shall be equal to the Target Bonus (as defined in the
Employment Agreement) multiplied by the Percentage Bonus Amount for that
Applicable Division in the table below that corresponds to the Applicable
Division’s year-over-year EBITDA growth in the year to which the Performance
Bonus relates.

                      Growth         Positive Growth Model   Percentage    
Bonus Amount  
 
    1 %   $ 5,000  
 
    2 %   $ 10,000  
Target Bonus
    3 %   $ 15,000  
$200,000.00
    4 %   $ 20,000  
 
    5 %   $ 25,000  
 
    6 %   $ 40,000  
 
    7 %   $ 55,000  
 
    8 %   $ 70,000  
 
    9 %   $ 85,000  
 
    10 %   $ 100,000  
 
    11 %   $ 120,000  
 
    12 %   $ 140,000  
 
    13 %   $ 160,000  
 
    14 %   $ 180,000  
Target 15% Growth
    15 %   $ 200,000  
 
    16 %   $ 220,000  
 
    17 %   $ 240,000  
 
    18 %   $ 260,000  
 
    19 %   $ 280,000  
 
    20 %   $ 300,000  
 
    21 %   $ 320,000  
 
    22 %   $ 340,000  
 
    23 %   $ 360,000  
 
    24 %   $ 380,000  

i



--------------------------------------------------------------------------------



 



Charles Walker — Performance Bonus Calculation
Page ii of iv

                      Growth         Positive Growth Model   Percentage    
Bonus Amount  
 
    25 %   $ 400,000  
 
    26 %   $ 410,000  
 
    27 %   $ 420,000  
 
    28 %   $ 430,000  
 
    28 %   $ 440,000  
 
    29 %   $ 450,000  
 
    30 %   $ 460,000  
 
    31 %   $ 470,000  
 
    32 %   $ 480,000  
 
    33 %   $ 490,000  
 
    34 %   $ 500,000  
 
    35 %   $ 510,000  
 
    36 %   $ 520,000  
 
    37 %   $ 530,000  
 
    38 %   $ 540,000  
 
    39 %   $ 550,000  
 
    40 %   $ 560,000  
 
    41 %   $ 570,000  
 
    42 %   $ 580,000  
 
    43 %   $ 590,000  
 
    44 %   $ 600,000  

     (c) The following is an example of a positive growth Performance Bonus
provided for illustrative purposes only.
     Assume that in 2004, the Applicable Division achieved positive
year-over-year EBITDA growth when compared to 2003. Assume also that in 2005 the
year-over-year EBITDA growth is 16%. On this example the Percentage Bonus Amount
for calendar year 2005 would be 110% (per table in Paragraph 2(b) above),
resulting in a total Performance Bonus for calendar year 2005 of 110% of the
Target Bonus, or $220,000.00.
2. Annual Performance Bonus — EBITDA Decrease
     (a) If the Applicable Division experienced a year-over-year decrease in
EBITDA in the year preceding the calendar year to which the Performance Bonus
relates, then the amount of the Performance Bonus attributable to the Applicable
Division will be determined utilizing the schedule set forth in Section 2(b).
     (b) The Performance Bonus attributable to the Applicable Division to which
this Section 2(b) applies shall be equal to the Target Bonus (as defined in the
Employment Agreement) multiplied by the Percentage Bonus Amount for the
Applicable Division in the table below that corresponds to the Applicable
Division’s year-over-year EBITDA growth in the year to which the Performance
Bonus relates.

ii



--------------------------------------------------------------------------------



 



Charles Walker — Performance Bonus Calculation
Page iii of iv

                  Prior Year —   Growth         EBITDA Decrease Growth Model  
Percentage     Bonus Amount  
 
    1 %     0  
 
    2 %     0  
Target Bonus
    3 %     0  
$200,000.00
    4 %     0  
 
    5 %   $ 5,000  
 
    6 %   $ 10,000  
 
    7 %   $ 15,000  
 
    8 %   $ 20,000  
 
    9 %   $ 25,000  
 
    10 %   $ 30,000  
 
    11 %   $ 40,000  
 
    12 %   $ 50,000  
 
    13 %   $ 60,000  
 
    14 %   $ 80,000  
 
    15 %   $ 100,000  
 
    16 %   $ 120,000  
 
    17 %   $ 140,000  
 
    18 %   $ 160,000  
 
    19 %   $ 180,000  
Target 20% Growth
    20 %   $ 200,000  
 
    21 %   $ 220,000  
 
    22 %   $ 240,000  
 
    23 %   $ 260,000  
 
    24 %   $ 280,000  
 
    25 %   $ 290,000  
 
    26 %   $ 300,000  
 
    27 %   $ 310,000  
 
    28 %   $ 320,000  
 
    29 %   $ 330,000  
 
    30 %   $ 340,000  
 
    31 %   $ 350,000  
 
    32 %   $ 360,000  
 
    33 %   $ 370,000  
 
    34 %   $ 380,000  
 
    35 %   $ 390,000  
 
    36 %   $ 400,000  
 
    37 %   $ 410,000  
 
    38 %   $ 420,000  
 
    39 %   $ 430,000  
 
    40 %   $ 440,000  

     (c) The following is an example of a prior year EBITDA decrease Performance
Bonus provided for illustrative purposes only:

iii



--------------------------------------------------------------------------------



 



Charles Walker — Performance Bonus Calculation
Page iv of iv
     Assume that in 2004, Applicable Division experienced a decrease in
year-over-year EBITDA growth when compared to 2003. Assume also that in 2005,
the year-over- year EBITDA growth of the Applicable Division was 13%. On this
example the Performance Bonus payable for calendar year 2005 would be equal to
$60,000.00.
3. Procedural Provisions.
     If the Performance Bonus is paid for any calendar year, it is calculated
through the last day of the calendar year and generally will be payable to
Employee within 90 days after the end of such calendar year or, as soon as
reasonably practicable after such time as the Company has completed its internal
accounting and audit processes for purposes of determining the relevant EBITDA
identified above (the “Bonus Pay Date”). Following the end of each calendar
year, Employee shall provide information and assistance as appropriate and
necessary for purposes of completing the relevant EBITDA. If the Company
terminates employment without cause, Employee shall be eligible for a pro-rata
bonus as follows: If Employee’s termination date is on or between January 1 and
May 31, then Employee shall receive an amount equal to the prorated portion of
the bonus earned in the previous year. If Employee’s termination date is on or
after June 1, he will receive payment of the prorated portion of the bonus for
the year in which is he is terminated, to be payable by March 31 of the
following year.
     The Company reserves the right to modify the Performance Bonus Plan due to
specific business circumstances such as business acquisition, business sale, or
non-divestitures.
4. Definitions.
     (a) “EBITDA.” As used herein, the term “EBITDA” shall mean, for any
calendar year, the earnings of the Applicable Divisions (excluding extraordinary
non-recurring items) for such calendar year (as determined by the Company’s
chief financial officer in accordance with generally accepted accounting
principles) before deduction of interest, taxes, depreciation and amortization.
The parties expressly acknowledge and agree that due to circumstances such as
business acquisitions, business divestitures, accounting changes or
non-operational circumstances, additional modifications may be needed and
appropriate for the definition of EBITDA as Company determines in its good faith
discretion, including, without limitation, conversion of EBITDA to EBIT, with
concomitant changes to the required percentage growth thresholds, in order to
take account of the depreciation associated with major acquisition or capital
investments. By way of example and without limiting the generality of the
foregoing provisions, the parties acknowledge that the application of the
foregoing provisions might include pro forma accounting adjustments for newly
developed amphitheaters. The computation of the prior year increase in EBITDA
must include payment of employee bonuses.
     (b) “Applicable Division.” As used herein, the term “Applicable Division”
shall mean the NA Music Live (including Motorsports) and NA Venues

iv